              Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 1 of 23




 1                                                     THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   THE ERISA INDUSTRY COMMITTEE,         )
                                           )
10                              Plaintiff, )
                                           )
11                                                        Case No. 2:18-cv-01188
           v.                              )
                                           )
12                                                        FIRST AMENDED COMPLAINT
     CITY OF SEATTLE,                      )              FOR INJUNCTIVE AND
                                           )
13                                                        DECLARATORY RELIEF
                              Defendant.   )
                                           )
14                                         )
     _____________________________________ )
15

16            Plaintiff, The ERISA Industry Committee (“ERIC”), on behalf of its member
17   companies, hereby files this first amended complaint against the City of Seattle (“City”), and
18   alleges as follows:
19                                      NATURE OF ACTION
20            1.     ERIC seeks an injunction halting future enforcement of the ordinance codified
21   as Seattle Municipal Code (“SMC”) 14.28, on the grounds that the Employee Retirement
22   Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., preempts it. ERIC also seeks a
23   declaration that ERISA preempts SMC 14.28, as well as all other relief available under federal
24   law. 1
25

26   1
      SMC 14.28 is available at
     https://library.municode.com/wa/seattle/codes/municipal_code?nodeId=TIT14HURI_CH14.28I
27   MACMECAHOEM&showChanges=true (Jan. 10, 2020).
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                         KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 1                                                  SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                        (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 2 of 23




 1          2.      SMC 14.28 is the successor to Initiative Measure No. 124 and former (now

 2   repealed) Part 3 of SMC 14.25, which had been approved by voters in November 2016, later

 3   added to the City’s Municipal Code, and subsequently invalidated by the Court of Appeals for

 4   the State of Washington.

 5          3.      Pursuant to SMC 14.28, large hotel employers and ancillary hotel businesses

 6   must – for most of their employees who work 80 hours or more per month – “make required

 7   healthcare expenditures to or on behalf of” the employees, in order to “improv[e] access to

 8   medical care.” SMC 14.28 (Preamble). The employers have three options, in their

 9   “discretion,” to comply: (1) provide direct monthly payments to the employees in an amount

10   set in the ordinance; (2) enroll the employees in group health insurance sponsored by the

11   employers, where the employer’s premium expenditure matches or exceeds the amount set in

12   the ordinance; or (3) cover the employees in the employer’s self-funded health plan, so that the

13   average per-capita monthly expenditures for the individuals matches or exceeds the amount in

14   the ordinance. Id. § 14.28.060.B.

15          4.      ERISA expressly provides that it “shall supersede any and all State laws insofar

16   as they may now or hereafter relate to any employee benefit plan.” 29 U.S.C. § 1144(a)

17   (emphasis added). ERISA’s preemption provision has a “broad scope” (Gobeille v. Liberty

18   Mut. Ins. Co., 136 S. Ct. 936, 943 (2016)), with the U.S. Supreme Court repeatedly

19   emphasizing that the provision’s text is “clearly expansive,” has “an expansive sweep,” is

20   “conspicuous for its breadth,” is “deliberately expansive,” and is “broadly worded.” Cal. Div.

21   of Labor Standards Enf’t v. Dillingham Constr., N.A., 519 U.S. 316, 324 (1997) (“Dillingham”)

22   (internal quotation marks and citations omitted) (cataloging statements in prior precedents).

23   ERISA’s preemption provision is intended to make the regulation of employee benefit plans

24   “exclusively a federal concern,” so as to foster such plans’ creation and growth. Alessi v.

25   Raybestos-Manhattan, Inc., 451 U.S. 504, 523 (1981). It applies to the laws of a state or any of

26   its subdivisions, including municipalities. See 29 U.S.C. § 1144(c)(2).

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 2                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                         (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 3 of 23




 1          5.      SMC 14.28 “relate[s] to” ERISA plans, and therefore is preempted, on at least

 2   the following three bases, either independently or in combination:

 3                  a.      SMC 14.28 impermissibly requires, under any of its options for

 4   compliance, the creation of ERISA plans. Whether an employer seeks to comply via direct

 5   payments to the employee, the provision of group health insurance, or the provision of a self-

 6   funded plan, the employer establishes and maintains, at a minimum, an on-going, discretion-

 7   laden program and administrative process for the purpose of defraying, through the purchase or

 8   insurance “or otherwise,” its employees’ costs for healthcare, thereby satisfying the definition

 9   for the existence of an ERISA plan. 29 U.S.C. § 1002(1); see e.g., Aloha Airlines, Inc. v. Ahue,

10   12 F.3d 1498, 1502-05 (9th Cir. 1993); Bogue v. Ampex Corp., 976 F.2d 1319, 1323-24 (9th

11   Cir. 1992).

12                  b.      SMC 14.28’s operation inevitably turns on “the value or nature of the

13   benefits available to ERISA plan participants,” with compliance under any of its options

14   turning on the value of the coverage and benefits afforded to a covered employee. Golden Gate

15   Rest. Ass’n v. City & Cty. of San Francisco, 546 F.3d 639, 658 (9th Cir. 2008) (distinguishing

16   local ordinances that are “measured by reference to the level of benefits provided by the ERISA

17   plan to the employee” and are ERISA-preempted, from ordinances where the “employer

18   calculates its required payments based on the hours worked by its employees” and may not be

19   ERISA-preempted). Moreover, under all of its options, SMC 14.28 overtly mentions ERISA

20   plans, among other things, by hinging (for any option) an employer’s obligations on whether

21   the employer offers an employer-sponsored insured or self-funded ERISA plan to which the

22   employee refuses to subscribe and by conditioning (for any option) an employee’s eligibility on

23   whether the employee receives “employer-sponsored health insurance through [another]

24   employer.” SMC 14.28.060.D., .030.B.2. On this ground, SMC 14.28 fails under what has

25   come to be known as the “reference to” prong of ERISA preemption – i.e., a state law “relate[s]

26   to” an ERISA plan when it makes a “reference to” an ERISA plan. Gobeille, 136 S. Ct. at 943.

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 3                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                         (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 4 of 23




 1                  c.      SMC 14.28 is preempted under the so-called “connection with” prong of

 2   ERISA preemption – i.e., a state law “relate[s] to” an ERISA plan if it has an impermissible

 3   “connection with” an ERISA plan. Id. at 943. State laws have an impermissible connection

 4   with ERISA plans where they “‘force an ERISA plan to adopt a certain scheme of substantive

 5   coverage or effectively restrict its choice of insurers.’” Id. (quoting N.Y. State Conf. of Blue

 6   Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 668 (1995) (“Travelers”)).

 7   SMC 14.28, in effect, compels large hotel employers and ancillary hotel businesses to alter

 8   their current insured or self-funded coverage both to include employees covered by SMC 14.28

 9   and for consistency with the value-level requirements of the second and third options. The first

10   option’s direct-payment route is, on its face as well as indirectly, financially more onerous and

11   therefore not a realistic and legitimate alternative to the second and third options.

12          6.      On these and other bases, ERISA squarely and straightforwardly preempts SMC

13   14.28, and the Court should enjoin SMC 14.28’s enforcement and declare it null and void.

14   Large hotel employers and ancillary hotel businesses in the City, like all private employers in

15   Seattle and everywhere else in the Nation, are subject to exclusively federal rules in the

16   provision of health benefits for their employees.

17                                               PARTIES

18          7.      ERIC is a nonprofit trade association with its principal place of business in

19   Washington, DC.

20          8.      ERIC represents the interests of employers with 10,000 or more employees that

21   sponsor for their own workforce health, retirement, and compensation benefit plans governed

22   by ERISA. ERIC’s member companies voluntarily provide benefits through these plans to

23   millions of workers and their families across the Nation, and ERIC represents the interests of

24   these member companies with respect to legislation, litigation, regulations, and other

25   governmental action concerning their establishment or maintenance of employee benefit plans.

26

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 4                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 5 of 23




 1          9.      ERIC’s member companies operate in every major sector of the Nation’s

 2   economy. Among ERIC’s members are one or more employers owning or operating large

 3   hotels or ancillary hotel businesses in the City.

 4          10.     ERIC is the only national association that advocates exclusively for large

 5   employer plan sponsors on health, retirement, and compensation public policies on the federal,

 6   state, and local levels. ERIC’s mission includes lobbying and litigation advocacy for

 7   nationally-uniform laws regarding employee benefits as contemplated by ERISA, so that

 8   ERIC’s member companies may lawfully operate under ERISA’s protection from a patchwork

 9   of different and conflicting state and local laws in addition to federal law. To fulfil its purpose,

10   ERIC previously has brought suit against governmental authorities to challenge state laws and

11   regulations on the grounds of ERISA preemption. It advocates to preserve ERISA’s national

12   uniformity, which protects employers and employees from disparate state and local regulation

13   of health and retirement plans.

14          11.     The City is a political subdivision of the State of Washington located in this

15   District. The City enforces and is responsible for administering SMC 14.28.

16                                     JURISDICTION AND VENUE

17          12.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

18   § 1331, because this case arises under federal law, including the U.S. Constitution’s Supremacy

19   Clause. See U.S. Const. art. VI; see also Shaw v. Delta Air Lines, 463 U.S. 85, 96 n.14 (1983).

20          13.     The Court also has subject matter jurisdiction over this action based on diversity

21   of citizenship pursuant to 28 U.S.C. § 1332, as ERIC, a nonprofit trade association, is

22   incorporated in Washington, DC and has its principal place of business in Washington, DC; the

23   City of Seattle is located in the State of Washington; and the amount in controversy exceeds

24   $75,000.

25          14.     ERIC has standing to pursue this action on behalf of its member companies

26   because: the employers who are its members that operate large hotels or ancillary hotel

27   businesses in Seattle suffer a direct and adverse impact from the application of SMC 14.28 and
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 5                                                     SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 6 of 23




 1   thus would have standing in their own right; the preemption interest ERIC seeks to protect is at

 2   the core of ERIC’s mission; and the relief sought – which is injunctive and declaratory – does

 3   not require the participation of individual members. See Hunt v. Wash. State Apple Advertising

 4   Comm’n, 432 U.S. 333, 343 (1977).

 5          15.     The Court has personal jurisdiction over the City because it resides within the

 6   Western District of Washington.

 7          16.     Venue is proper pursuant to 28 U.S.C. § 1391, because the events giving rise to

 8   the suit occurred in this District, the City resides in this District and adopted SMC 14.28 in this

 9   District, and SMC 14.28 applies to large hotel employers and ancillary hotel businesses and is

10   enforceable in this District.

11                                           BACKGROUND

12          SMC 14.28’s Predecessor Ordinance

13          17.     Part 3 of former SMC 14.25 (“Part 3”) predated the current SMC 14.28. Part 3

14   was enacted through the Washington State initiative process in 2016, and became effective

15   either at that time or when final regulations later were issued in July 2018.

16          18.     Part 3 was entitled Improving Access to Medical Care for Low Income Hotel

17   Employees. The stated intent of Part 3 was “to improve access to affordable family medical

18   care for hotel employees” and to provide “[a]dditional compensation reflecting hotel

19   employees’ anticipated family medical costs . . . to improve access to medical care for low

20   income hotel employees.” SMC 14.25.110 (2016).

21          19.     Part 3 applied to certain large hotel owners (but not ancillary hotel businesses)

22   in the City and required the employer to pay additional wages to covered employees – namely,

23   those working at least 80 hours per month – to cover health insurance expenses; however, the

24   employer could avoid the obligation to pay additional wages if it “provide[d] health and

25   hospitalization coverage at least equal to a gold-level policy on the Washington Health Benefit

26   Exchange at a premium or contribution cost to the employee of no more than five percent of the

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 6                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 7 of 23




 1   employee’s gross taxable earnings paid to the employee by the hotel employer or its contractors

 2   or subcontractors.” Id. § 14.25.120.B.

 3          20.     In response to Part 3, one or more ERIC member companies affected by Part 3

 4   altered their employer-sponsored health benefit plans to offer coverage to employees

 5   encompassed in Part 3, given that the direct-payment requirement was financially more onerous

 6   in comparison. They also did so, given that there was no assurance under Part 3 that an

 7   employee who received additional wages (rather than coverage under the employer’s ERISA

 8   plan) necessarily would use the monies reasonably on healthcare.

 9          21.     As ERIC member companies began considering how to implement changes to

10   their health benefit plans in order to comply with Part 3, ERIC brought suit in this Court to

11   challenge Part 3 as preempted by ERISA. While competing motions to dismiss pursuant to

12   Fed. R. Civ. P. 12(b)(6) and for summary judgment pursuant to Fed. R. Civ. P. 56 were

13   pending, the Washington Court of Appeals, in American Hotel & Lodging Ass’n, et al. v. City

14   of Seattle, et al., Case No. 77918-4-I (Wash. Ct. App.), invalidated the entirety of the Initiative

15   that included Part 3 as violative of the Washington Constitution’s prescribed initiative process.

16   This Court then stayed proceedings in ERIC’s lawsuit pending further proceedings in the state

17   court case in the Washington Supreme Court. In the meantime, the City agreed not to enforce

18   Part 3 while the stay was in effect, but reserved the right to enforce Part 3 retroactively should

19   Part 3 be upheld. As a result, one or more of ERIC’s member companies acted in compliance

20   with Part 3 and completed the process of adding employees covered by Part 3 to its health

21   benefits plans in compliance with Part 3.

22          22.     Before the Washington Supreme Court resolved the state court case, the City

23   repealed Part 3 and replaced it with SMC 14.28. The Washington Supreme Court then

24   dismissed the state court case as moot, and this Court lifted the stay in the instant case.

25

26

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 7                                                     SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 8 of 23




 1          SMC 14.28’s Enactment and Provisions

 2          23.     The Seattle City Council passed SMC 14.28 on September 12, 2019, and the

 3   City’s Mayor signed the ordinance into law on September 24, 2019. The official title of SMC

 4   14.28 is “the ‘Improving Access to Medical Care for Hotel Employees Ordinance.’” SMC

 5   14.28.010.

 6          24.     Part 3 was formally repealed on September 23, 2019 to “give full effect” to

 7   SMC 14.28. Ordinance 125939. 2

 8          25.     At the outset, SMC 14.28 states its purpose to be “requiring certain employers to

 9   make required healthcare expenditures to or on behalf of certain employees for the purpose of

10   improving access to medical care.” SMC 14.28 (Preamble). The ordinance’s “intent . . . is to

11   improve low-wage hotel employees’ access, through additional compensation, to high-quality,

12   affordable health coverage for the employees and their spouses or domestic partners, children,

13   and other dependents.” Id. § 14.28.025 (emphasis added). The City “identified a need to

14   provide immediate protection to low-wage hotel employees by passing a package of new labor

15   standard ordinances.” Id. § 14.28 (Preamble). The City stated that “ensuring that low-wage

16   hotel employees have access through additional compensation to high-quality, affordable health

17   coverage can help create greater workplace satisfaction, healthier employees, and . . . improve

18   population health.” Id.

19          26.     Under SMC 14.28, eligible employees are full or part-time or temporary

20   workers, must work an average of 80 hours or more per month, and must not be a manager,

21   supervisor, or confidential employee. See id. §§ 14.28.030, 14.28.020.

22          27.     Under SMC 14.28, covered employers are owners or operators of a hotel with

23   100 or more guest rooms in the City and ancillary hotel businesses with 50 or more employees

24   worldwide. Id. §§ 14.28.040, 14.28.020. “Ancillary hotel business” is “any business that (1)

25   routinely contracts with the hotel for services in conjunction with the hotel’s purpose; (2) leases

26   2
      Available at
     http://seattle.legistar.com/LegislationDetail.aspx?ID=4136461&GUID=47492D3F-753A-
27   45AD-AD30-DE9B21DAD5B2&Options=ID|Text|&Search=125939.
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 8                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 9 of 23




 1   or sublets space at the site of the hotel for services in conjunction with the hotel’s purpose; or

 2   (3) provides food and beverages, to hotel guests and to the public, with an entrance within hotel

 3   premises.” Id. § 14.28.020.

 4          28.     SMC 14.28 requires covered employers to make, each month, “[r]equired

 5   healthcare expenditures for covered employees” of $420 if an employee has no spouse,

 6   domestic partner, or dependents; $714 for an employee with dependents only; $840 for an

 7   employee and spouse/domestic partner; and $1260 for an employee with spouse, domestic

 8   partner, and dependents. Id. § 14.28.060.A.1-A.4. These are “2019 rates” and are “subject to

 9   annual adjustments based on the medical inflation rate.” Id. § 14.28.060.A.

10          29.     Covered employers “have discretion as to the form of the monthly required

11   healthcare expenditures they choose to make for their covered employees.” Id. § 14.28.060.B.

12   They “may satisfy their monthly obligations through any one or more of the following [three]

13   forms,” either individually or in combination:

14                  a.      First option: “[A]dditional compensation directly to the covered

15                          employee” (id.);

16                  b.      Second option: “Payments to a third party, such as to an insurance

17                          carrier or trust, or into . . . tax favored health programs, (including health

18                          savings accounts, medical savings accounts, health flexible spending

19                          arrangements, and health reimbursement arrangements) to provide

20                          healthcare services, for the purpose of providing healthcare services to

21                          the employee or the spouse, domestic partner, or dependents of the

22                          covered employee (if applicable)” (id.); and

23                  c.      Third option: “Average per-capita monthly expenditures for healthcare

24                          services made to or on behalf of covered employees or [the spouse or

25                          dependents] by the employer’s self-insured and/or self-funded insurance

26                          program(s).” Id.

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 9                                                     SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 10 of 23




 1          30.     For purposes of the second and third options, “[h]ealthcare services” are medical

 2   care and services under Internal Revenue Code (26 U.S.C.) § 213, which allows deduction for

 3   such care and services not covered by insurance. SMC 14.28.020. Also for purposes of these

 4   options, “if an employer imposes a waiting period before new hires can be enrolled in its

 5   employer-sponsored plan (or the plan or insurer carrier mandates such a period), the employer

 6   will not be required to satisfy the health expenditures described in 14.28.060.A until the sooner

 7   of sixty days from the date of hire or the expiration of the waiting period.” Id. § 14.28.060.C.

 8          31.     An employer will be “deemed to have satisfied” its monthly obligations under

 9   any of the three options, if “an employee voluntarily declines an employer’s offer” of

10   compliance through the second and third options – i.e., an offer of coverage under the

11   employer’s insured or self-funded employer-sponsored health plan. Id. § 14.28.060.D. For the

12   offer to be valid, the employer “must not require the employee to pay more than a dollar

13   amount equivalent to 20 percent of the monthly required health amount described in subsection

14   14.28.060.A.1,” assumedly such as through the employee’s portion of an insurance premium or

15   other cost-sharing. Id. A declination occurs when the employer “obtain[s] a signed waiver

16   from the employee, free from coercion,” after presenting a waiver form to the employee. Id.

17   But if the employer makes the offer and the employee who receives the waiver form “refuses to

18   sign such waiver,” and “continues to decline, in whole or in part,” the employer “will be

19   deemed to have satisfied its required healthcare expenditure rate for that employee.” Id. In that

20   situation, the employer must keep records of the offer and “the employee’s subsequent refusal

21   to sign the waiver.” Id.

22          32.     SMC 14.28 contains certain exceptions and exemptions.

23                  a.      An employer is exempted from its monthly obligations under SMC

24   14.28.060 for an employee “who receives health coverage from another source, including but

25   not limited to employer-sponsored health insurance through an employer other than the covered

26   employer.” Id. § 14.28.030.B.2. Such an employee may waive coverage from § 14.28 by

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 10                                                  SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                         (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 11 of 23




 1   signing a waiver that he or she “has access to high-quality and affordable health coverage from

 2   another source.” Id. § 14.28.030.B.2.a.

 3                    b.     SMC “14.28 shall not apply to any employees covered by a bona fide

 4   collective bargaining agreement to the extent that such requirements are expressly waived in

 5   the collective bargaining agreement.” Id. § 14.28.235.A.

 6          33.       The employer must retain records documenting compliance with SMC 14.28.

 7   See id. § 14.28.110. In particular, where an employer satisfies its obligations by making an

 8   offer of employer-sponsored coverage through the second or third options under SMC

 9   14.28.060 that is declined, the employer must keep records of the offer, the provision of a

10   waiver form to the employee, and “the employee’s subsequent refusal to sign the waiver.” Id.

11   § 14.28.060.D.

12          34.       With respect to enforcement, the City may investigate violations of SMC 14.28

13   and has subpoena authority. Id. §§ 14.28.130, 14.28.150.E. In the event of a violation, the City

14   may levy civil fines and penalties payable to the City, as well as require “unpaid compensation,

15   liquidated damages, civil penalties, [and] penalties payable to aggrieved parties.” Id.

16   § 14.28.160.C.1. Section 14.28.230 provides a private right of action to “[a]ny person or class

17   of persons that suffers an injury as a result of a violation” of SMC 14.28.

18          35.       The effective date for SMC 14.28 is the later of July 1, 2020, or the earliest

19   annual open enrollment period for health coverage after July 1, 2020, except that ancillary hotel

20   businesses with 50 to 250 employees shall have until similar dates in 2025 to comply. Id.

21   § 14.28.260.

22          36.       Despite the stated intent of SMC 14.28 to require additional healthcare

23   expenditures by large hotel employers and ancillary hotel businesses for employee access to

24   medical care, the ordinance offers no mechanism for employers to ensure that employees who

25   receive additional compensation under the first option expend it on health insurance coverage

26   or medical care.

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 11                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 12 of 23




 1          37.     SMC 14.28 applies only to hotels with 100 or more rooms in the City.

 2   Accordingly, large hotel employers suffer a competitive disadvantage against hotels with fewer

 3   than 100 rooms, such as boutique hotels, independent hotels, Airbnb hosts, and all other

 4   establishments offering accommodations for a fee in the City. Some covered employers may

 5   also suffer competitive disadvantage by complying, if their competitors’ employees are subject

 6   to a collective bargaining agreement that properly waives the ordinance’s application.

 7          ERISA Preemption

 8          38.     ERISA’s coverage extends to any employee benefit plan established or

 9   maintained by a private employer or employee organization (such as a union). 29 U.S.C. §

10   1003(a), (b). The health benefit plans contemplated under SMC 14.28 are regulated by ERISA.

11          39.     Despite ERISA’s broad coverage, “[n]othing in ERISA requires employers to

12   establish employee benefits plans. Nor does ERISA mandate what kind of benefits employers

13   must provide if they choose to have such a plan.” Lockheed Corp. v. Spink, 517 U.S. 882, 887

14   (1996); see also Conkright v. Frommert, 559 U.S. 506, 516 (2010) (“Congress enacted ERISA

15   to ensure that employees would receive the benefits they had earned, but Congress did not

16   require employers to establish benefit plans in the first place.”). Rather, ERISA leaves

17   employers free “for any reason at any time, to adopt, modify, or terminate [benefit] plans.”

18   Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73, 78 (1995).

19          40.     In enacting ERISA, Congress undertook “a careful balancing” to encourage the

20   creation of employee benefit plans and “‘to create a system that is [not] so complex that

21   administrative costs, or litigation expenses, unduly discourage employers from offering

22   [ERISA] plans in the first place.’” Conkright, 559 U.S. at 517 (quoting Varity Corp. v. Howe,

23   516 U.S. 489, 497 (1996)). Thus, “ERISA ‘induc[es] employers to offer benefits by assuring a

24   predictable set of liabilities, under uniform standards of primary conduct and a uniform regime

25   of ultimate remedial orders and awards when a violation has occurred.’” Id. (quoting Rush

26   Prudential HMO, Inc. v. Moran, 536 U.S. 355, 379 (2002)).

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                         KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 12                                                 SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                        (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 13 of 23




 1          41.     Uniformity and affordability in the regulation and administration of ERISA

 2   plans was paramount to Congress: “‘Requiring ERISA administrators to master the relevant

 3   laws of 50 States and to contend with litigation would undermine the congressional goal of

 4   “minimiz[ing] the administrative and financial burden[s]” on plan administrators – burdens

 5   ultimately borne by the beneficiaries.’” Gobeille, 136 S. Ct. at 944 (quoting Egelhoff v.

 6   Egelhoff, 532 U.S. 141, 149-50 (2001), quoting Ingersoll-Rand Co. v. McClendon, 498 U.S.

 7   133, 142 (1990), and Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 9 (1987)).

 8          42.     Congress therefore adopted ERISA’s preemption section, which states the broad

 9   preemptive effect of the statute, providing that “the provisions of [ERISA] . . . shall supersede

10   any and all State laws insofar as they may now or hereafter relate to any employee benefit plan

11   described in section 1003(a) and not exempt under section 1003(b).” 29 U.S.C. § 1144(a).

12   “State law[s]” are defined to include “all laws, decisions, rules, regulations, or other State

13   action having the effect of law, of any State,” with “State,” in turn, including “a State, any

14   political subdivisions thereof, or any agency or instrumentality of either, which purports to

15   regulate directly or indirectly, the terms and conditions of employee benefit plans covered by

16   [ERISA].” Id. § 1144(c)(1)-(2).

17          43.     ERISA’s preemption section “indicates Congress’s intent to establish the

18   regulation of employee welfare benefit plans as exclusively a federal concern.” Gobeille, 136

19   S. Ct. at 944 (internal quotation marks and citation omitted).

20          44.     Under ERISA’s preemption provision, a state law “relate[s] to” an employee

21   benefit plan if it has a “reference to” ERISA plans or has a “connection with” ERISA plans,

22   with either resulting in preemption. Id. at 943.

23          45.     “To be more precise, ‘[w]here a State’s law acts immediately and exclusively

24   upon ERISA plans . . . or where the existence of ERISA plans is essential to the law’s

25   operation . . ., that ‘reference’ will result in pre-emption.’” Id. (quoting Dillingham, 519 U.S.

26   at 325).

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 13                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 14 of 23




 1          46.     In addition, a state law will have an impermissible “connection with” an ERISA

 2   plan if “‘acute, albeit indirect, economic effects’” of the state law “‘force an ERISA plan to

 3   adopt a certain scheme of substantive coverage or effectively restrict its choice of insurers.’”

 4   Id. at 943 (quoting Travelers, 514 U.S. at 668).

 5          47.     In addition, a state law that “‘governs . . . a central matter of plan

 6   administration’ or ‘interferes with nationally uniform plan administration,’” such as with regard

 7   to reporting and recordkeeping, likewise has an impermissible connection with ERISA plans

 8   and is preempted. Id. at 943 (quoting Egelhoff, 532 U.S. at 148).

 9          48.     There is no presumption against preemption under ERISA’s express preemption

10   provision. Through the Supreme Court had at one time endorsed such a presumption where

11   states seek to exercise power in traditional areas of state regulation (see Travelers, 514 U.S. at

12   655), it has since renounced it, holding that express preemption provisions, including ERISA’s,

13   simply shall be interpreted pursuant to their terms. See Puerto Rico v. Franklin Cal. Tax-Free

14   Tr., 136 S. Ct. 1938, 1946 (2016) (citing Gobeille); Dialysis Newco, Inc. v. Cmty. Health Sys.

15   Grp. Health Plan, 938 F.3d 246, 257-59 (5th Cir. 2019); see also Atay v. Cty. of Maui, 842

16   F.3d 688, 699 (9th Cir. 2016) (cited in Dialysis Newco). At a minimum, there is no

17   presumption against express preemption under ERISA where a state law “amounts to a direct

18   regulation of a fundamental ERISA function.” Depot, Inc. v. Caring for Montanans, Inc., 915

19   F.3d 643, 666 (9th Cir.) (internal quotation marks and citation omitted), cert. denied, 140 S. Ct.

20   223 (2019).

21                                         CLAIM FOR RELIEF

22                              ERISA Preemption (29 U.S.C. § 1144(a))

23          49.     ERIC repeats and realleges each and every allegation contained in the above

24   paragraphs as if fully set forth herein.

25          50.     ERISA preempts state and local laws that “relate to” ERISA plans. 29 U.S.C. §

26   1144(a). State and local laws that have a “reference to” or “connection with” ERISA plans

27   “relate to” them and are preempted. Gobeille, 136 S. Ct. at 943.
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 14                                                    SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                           (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 15 of 23




 1          51.     Chapter 14.28 requires large hotel employers and ancillary hotel businesses to

 2   make “required healthcare expenditures to or on behalf of each covered employee” in the form

 3   of – in the employer’s discretion – direct monetary payments to the employee, an employer-

 4   sponsored insured health plan, or an employer-sponsored self-funded health plan. SMC

 5   14.28.060.A.

 6          52.     SMC 14.28 has a “reference to” and “connection with” ERISA plans, and

 7   therefore is preempted under ERISA’s preemption provision, because it requires, under each of

 8   its three options, the creation of ERISA plans.

 9                  a.      Under ERISA, an “employee welfare benefit plan” or “welfare plan”

10   means “any plan, fund, or program which was heretofore or is hereafter established or

11   maintained by an employer . . . to the extent that such plan, fund, or program was established or

12   is maintained for the purpose of providing for its participants or their beneficiaries, through the

13   purchase of insurance or otherwise, . . . medical, surgical, or hospital care or benefits, or

14   benefits in the event of sickness . . . .” 29 U.S.C. § 1002(1) (emphasis added).

15                  b.      The first option for compliance under § 14.28.060 – i.e., regularized

16   direct payments to employees to defray the employees’ medical costs – constitutes a program

17   of medical benefits established or maintained by the employer, through the purchase of

18   insurance or otherwise, for the purpose of providing for the employee’s medical costs, thereby

19   constituting an ERISA welfare plan. See, e.g., Aloha Airlines, Inc. v. Ahue, 12 F.3d 1498,

20   1502-05 (9th Cir. 1993) (holding that state-law requirement of annual employer payment to

21   defray cost of employee federally-mandated pilot exams constituted “medical benefit” and

22   ERISA plan and was preempted); Bogue v. Ampex Corp., 976 F.2d 1319, 1323 (9th Cir. 1992)

23   (holding that one-time payment of money in event of employment termination constituted an

24   ERISA plan). Under this option, as relevant for the existence of an ERISA plan, the employer

25   must maintain an on-going administrative scheme and exercise discretion, such as by

26   determining the number of eligible persons based on the employer’s workforce needs, by

27   monitoring satisfaction of waiver requirements, and by determining whether to offer the second
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 15                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 16 of 23




 1   or third options for compliance, the refusal of which will lead to forfeiture of health

 2   expenditures under even the first option. See Aloha Airlines, 12 F.3d at 1503 (employer

 3   discretion present because “an airline cannot often predict how many pilots of a particular

 4   status it will need during the coming year”); Bogue, 976 F.2d at 1323 (ERISA plan existed

 5   where there was “ongoing, particularized, administrative discretionary analysis” for the

 6   employer); cf. Golden Gate Rest. Ass’n v. City & Cty. of San Francisco, 546 F.3d 639, 651 (9th

 7   Cir. 2008) (in rejecting existence of ERISA plan, distinguishing Bogues due to lack of “[a]ny

 8   potentially subjective [employer] judgments”) (emphasis added).

 9                  c.      The second and third options for compliance under § 14.28.060 – i.e.,

10   payments to an insurance carrier for group insurance or payments through a self-funded plan –

11   readily constitute a plan, fund, or program of medical benefits established or maintained by the

12   employer, through the purchase of insurance or otherwise, for the purpose of providing for the

13   employee’s medical costs, thereby constituting an ERISA welfare plan. See FMC Corp. v.

14   Holliday, 498 U.S. 52, 60-62 (1990) (noting differences between insured and self-funded

15   employer-sponsored health plans and determining both to be ERISA plans).

16          53.     Separately or additionally, SMC § 14.28 makes a “reference to” ERISA plans

17   because compliance, under any of its options, is measured by the value of the benefits provided.

18   A state statute makes an impermissible reference to ERISA plans where “obligations [are]

19   measured by reference to the level of benefits provided by the ERISA plan to the employee” or

20   “[t]he employer calculates its required payments based on . . . the value or nature of the benefits

21   available to ERISA plan participants.” Golden Gate Rest. Ass’n, 546 F.3d at 658 (first

22   emphasis in original; second emphasis added). Under the first option, direct, regular monthly

23   payments to the employee to cover expected medical costs are themselves the ERISA benefit,

24   and compliance turns on whether that benefit meets the value requirements set out in

25   § 14.28.060.A. See Bogue, 12 F.3d at 1502 (rejecting argument that “only those ‘medical

26   benefits’ that provide personal, direct, and immediate aid to a participant employee are within

27   ERISA’s purview”); accord DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 16                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 17 of 23




 1   F.3d 868, 874 (9th Cir. 2017) (holding that “[t]he term ‘benefit’ in [ERISA] . . . refers to

 2   specific advantages provided to covered employees, as a consequence of their employment, for

 3   particular purposes connected to alleviating various life contingencies”) (emphasis added).

 4   Under the second option, an employer satisfies its obligations only if it purchases an insurance

 5   plan with sufficient benefits and value as to be priced at a level equal to or above SMC 14.28’s

 6   specifications. Under the third option, an employer satisfies its obligations only if, per capita

 7   on average, the value of the benefits it pays under its self-funded plan is equal to or above SMC

 8   14.28’s specifications.

 9          54.       Separately or additionally, SMC § 14.28 makes “reference to” ERISA plans in

10   other ways, acting immediately and exclusively upon ERISA plans and with the existence of

11   ERISA plans being essential to the law’s operation, so as to be preempted under ERISA’s

12   preemption provision.

13                    a.       On its face, the second option makes compliance turn on the employer

14   paying an “insurance carrier or trust,” which is a reference to an ERISA plan. SMC

15   14.28.060.B.2.

16                    b.       On its face, the third option makes compliance turn on whether the

17   employer makes average per capita payments through “the employer’s self-insured and/or self-

18   funded insurance program(s),” which is a reference to an ERISA plan. Id. § 14.28.060.B.3.

19                    c.       On the face of SMC 14.28, when monthly payments must be made to

20   new hires under the second and third options is measured by the waiting period in the

21   “employer-sponsored plan,” which is a reference to an ERISA plan. Id. § 14.28.060.D.

22                    d.       An employer will be deemed to have satisfied SMC 14.28, under any of

23   the three options, if the employee refuses an employer’s offer of coverage under an employer-

24   sponsored insured plan or employer-sponsored self-funded plan where the employee’s cost-

25   sharing requirement is no greater than “20 percent of the monthly required healthcare amount,”

26   which is a reference to an ERISA plan and its specific terms. Id. § 14.28.060.D.1.

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 17                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 18 of 23




 1                  e.      SMC 14.28’s scope excludes individuals who have “health coverage”

 2   from “employer-sponsored coverage through an employer other than the covered employer,”

 3   which is a reference to an ERISA plan. Id. § 14.28.030.B.2.

 4          55.     Separately or additionally, SMC 14.28 has an impermissible “connection with”

 5   ERISA plans because it forces large hotel employers and ancillary businesses to adopt or

 6   maintain a certain scheme of substantive coverage. Effectively, SMC 14.28 compels large

 7   hotel employers and ancillary hotel businesses to alter their current insured or self-funded

 8   coverage both to make eligible for coverage those employees covered by SMC 14.28 and to

 9   provide benefits consistent with the value-level requirements of the second and third options.

10   The first option’s direct-payment route is financially more onerous and otherwise problematic

11   compared to the second and third options, so as not to offer “employers a realistic alternative to

12   creating or altering ERISA plans.” Golden Gate Rest. Ass’n, 546 F.3d at 660; see Retail Indus.

13   Leaders Ass’n v. Fielder, 475 F.3d 180, 197 (4th Cir. 2007) (holding that Maryland health-plan

14   law that “leaves employers no reasonable choices except to change how they structure their

15   employee benefit plans” is preempted because it “directly regulates employers’ provision of

16   healthcare benefits” and has a “‘connection with’ covered employers’ ERISA plans”). The first

17   option under SMC 14.28.060 is financially more onerous or otherwise problematic because:

18                  a.      If they are required to spend additional corporate funds, rational

19   employers will do so in a manner whereby they can ensure that the money will be used for

20   health benefits for their workers (as is the case under the second and third options).

21                  b.      Direct payments are costlier to employers because they will have to pay

22   federal employment taxes on the additional direct payments, whereas additional expenditures

23   on health plan coverage are not subject to federal employment taxes.

24                  c.      Offering health coverage to the employee is more financially

25   advantageous to the employee, and thus more appealing to the employer, because the employee

26   must pay federal employment taxes and income taxes on the direct payments but not the health

27   coverage.
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 18                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 19 of 23




 1                  d.      Offering health coverage to the employee through insured or self-funded

 2   employer-sponsored plans is more advantageous to the employee who actually wants health

 3   coverage, and thus more appealing and administratively feasible to the employer, because

 4   greater coverage for the same amount typically can be obtained through a program covering a

 5   large group than individually. And because the ordinance allows a 20% contribution for health

 6   insurance by the employee with regard to an insured or self-funded employer-sponsored plan,

 7   in addition to the minimum required employer expenditure, the employee can obtain coverage

 8   through a program involving a large group with a value of 120% of the employer minimum

 9   expenditure level (at 20% cost to the employee), rather than the lesser individual coverage that

10   could be purchased entirely by the employee at the 100% direct-payment level.

11                  e.      The City’s earlier passage of Part 3 resulted in employers covered by that

12   law altering their ERISA plans to bring them into compliance with Part 3, and it is unrealistic to

13   expect employers who have already done the difficult work of adjusting their employee-benefit

14   arrangements to cover the additional individuals to undo the new administrative regime in favor

15   of direct payments. Instead, the City’s legislative maneuvering has created “sunk costs” for

16   covered employers, resulting in the only reasonable option being for them now to further adjust

17   the employer-sponsored coverage they were compelled to offer to ensure compliance with

18   SMC 14.28.060’s second and third options, unless the ordinance is invalidated and its

19   enforceability is enjoined.

20          56.     Separately or additionally, SMC 14.28 has an impermissible “connection with”

21   ERISA plans because it imposes on large hotel employers’ and ancillary hotel businesses’

22   administrative, record-keeping, and reporting requirements, including determining and

23   recording whether individuals have “refused” the employer’s offer of compliance under SMC

24   14.28, are managerial, supervisorial, or confidential employees, and have other employer-

25   sponsored coverage through another employer. The ordinance subjects employers to

26   administrative and reporting requirements that are unique in this locality for the maintenance of

27   their ERISA-governed plans and interferes with nationally uniform ERISA plan administration.
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 19                                                  SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                         (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 20 of 23




 1   ERISA’s preemption provision seeks to protect ERISA plan sponsors from the burdens of

 2   complying with a multiplicity of varying state regulatory requirements. See Gobeille, 136 S.

 3   Ct. at 943-44 (stating that “ERISA does not guarantee substantive benefits,” but does “seek[] to

 4   make the benefits promised by an employer more secure by mandating certain oversight

 5   systems and other standard procedures . . . intended to be uniform”).

 6          57.     SMC 14.28, accordingly, is preempted by ERISA insofar as it applies to large

 7   hotel employers and ancillary hotel businesses that sponsor ERISA employee benefit plans for

 8   employees in the City. Although ostensibly well-intentioned, the ordinance undermines the

 9   regime of nationally-uniform employee benefit plans envisioned in ERISA and protected by

10   ERISA’s preemption provision. See Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 11 (1987)

11   (observing that ERISA preemption prevents a “patchwork scheme of regulation [that] would

12   introduce considerable inefficiencies in benefit program operation”).

13                     DEFERRED REQUEST FOR PRELIMINARY RELIEF

14          58.     ERIC repeats and realleges each and every allegation contained in the above

15   paragraphs as if fully set forth herein.

16          59.     ERIC is entitled to preliminary injunctive relief but defers seeking it at this time;

17   instead, in the event the case is not resolved by motion prior to the start of SMC 14.28’s

18   effective date, ERIC will seek to negotiate with the City a temporary nonenforcement

19   agreement pending a final determination in the litigation, so as to save the Court from having to

20   consider an emergency motion. ERIC reserves its right to seek a preliminary injunction should

21   such negotiations be unsuccessful.

22          60.     SMC 14.28 will cause ERIC member companies to suffer immediate and

23   irreparable injury for which there is no adequate remedy at law because: (a) ERIC member

24   companies, under SMC 14.28, are subject to a law that is invalid and preempted by ERISA; (b)

25   beginning on the ordinance’s effective date, ERIC member companies must provide additional

26   ERISA-plan benefits in accordance with SMC 14.28 or be subject to penalties; and (c) ERIC

27   member companies will suffer a competitive disadvantage relative to hotels and establishments
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 20                                                   SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                          (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 21 of 23




 1   offering fewer than 100 guest rooms for a fee or whose workers are subject to collective

 2   bargaining agreements containing appropriate waivers of SMC 14.28. At a minimum, injury is

 3   irreparable where a litigant “will be forced either to incur the costs of compliance with a

 4   preempted state law or to face the possibility of penalties.” Am.’s Health Ins. Plans v.

 5   Hudgens, 915 F. Supp. 2d 1340, 1364 (N. D. Ga. 2012), aff’d, 742 F.3d 1319 (11th Cir. 2014)

 6   (citing Morales v. Trans World Airlines, Inc., 504 U.S. 374, 381 (1992)). Moreover, in the

 7   event the Court ultimately finds ERISA to preempt SMC 14.28, there is no mechanism under

 8   the ordinance for ERIC’s member companies – for the period in the meantime – to recover the

 9   cost of compliance or any enforcement penalties.

10          61.     The harm to ERIC member companies cannot adequately be compensated by

11   money damages, is irreparable absent injunctive relief, and is redressable only by appropriate

12   injunctive relief, including a preliminary injunction, and a declaration that SMC 14.28 is

13   invalid and preempted.

14                                      REQUEST FOR RELIEF

15          WHEREFORE, ERIC respectfully requests that this Court:

16          A.      Enjoin the City and its officers, agents, subordinates, and employees from

17   implementing or enforcing any requirements under SMC 14.28 or taking enforcement action

18   against ERIC member companies who are otherwise subject to SMC 14.28; and

19          B.      Declare, pursuant to 28 U.S.C. § 2201, that ERISA preempts SMC 14.28 with

20   respect to ERIC’s member companies; and

21          C.      Grant ERIC such additional or different relief as is just and proper.

22

23          DATED: January 21, 2020

24

25

26

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 21                                                  SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                         (206) 626-7713 FAX: (206) 260-8946
          Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 22 of 23




 1                                     KILPATRICK TOWNSEND & STOCKTON LLP

 2

 3                                     By /s/ Gwendolyn C. Payton
                                          Gwendolyn C. Payton, WSBA No. 26752
 4                                        gpayton@kilpatricktownsend.com
                                          Telephone: (206) 626-7713
 5                                        Facsimile: (206) 260-8946

 6
                                       MILLER & CHEVALIER CHARTERED
 7
                                           Anthony F. Shelley (admitted pro hac vice)
 8                                         Theresa S. Gee (admitted pro hac vice)
                                           MILLER & CHEVALIER CHARTERED
 9                                         900 Sixteenth St. NW
                                           Washington, DC 20006
10                                         Telephone: 202.626.5800
                                           ashelley@milchev.com
11                                         tgee@milchev.com

12                                     Counsel for Plaintiff, The ERISA Industry
                                       Committee.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE             KILPATRICK TOWNSEND & STOCKTON LLP
                                                              1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 22                                     SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                            (206) 626-7713 FAX: (206) 260-8946
           Case 2:18-cv-01188-TSZ Document 36 Filed 01/21/20 Page 23 of 23




 1                                  CERTIFICATE OF SERVICE

 2          I, Gwendolyn C. Payton, hereby certify under penalty of perjury of the laws of the State

 3   of Washington and the United States of America, that on January 21, 2020, I caused to be

 4   served a copy of the attached document FIRST AMENDED COMPLAINT FOR

 5   INJUNCTIVE AND DECLARATORY RELIEF to the following person(s) in the manner

 6   indicated below at the following address(es):

 7          Jeffrey Lewis
 8          KELLER ROHRBACK LLP
            300 LAKESIDE DRIVE, STE 1000
 9          OAKLAND, CA 94612
            Email: jlewis@kellerrohrback.com
10
            Erin Maura Riley
11          Rachel E. Morowitz
12          KELLER ROHRBACK
            1201 3RD AVE, STE 3200
13          SEATTLE, WA 98101-3052
            Email: eriley@kellerrohrback.com
14          Email: rmorowitz@kellerrohrback.com
15          Jeremiah Miller
16          SEATTLE CITY ATTORNEY (94667)
            700 FIFTH AVENUE #2050
17          SEATTLE, WA 98104-7097
            206-256-5495
18          Email: jeremiah.miller@seattle.gov
19
      by CM/ECF
20    by Electronic Mail
      by Facsimile Transmission
21    by First Class Mail
      by Hand Delivery
22    by Overnight Delivery
23

24
                                                        /s/ Gwendolyn C. Payton
25                                                      Gwendolyn C. Payton
26

27
     FIRST AMENDED COMPLAINT FOR INJUNCTIVE                        KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     AND DECLARATORY RELIEF- 23                                                SEATTLE, WA 98101
     CASE NO. - 2:18-CV-01188-TSZ                                       (206) 626-7713 FAX: (206) 260-8946
